IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-90,752-01


                    EX PARTE JOHNNY EARL ALEXANDER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR11-295A IN THE 235TH DISTRICT COURT
                             FROM COOKE COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of injury to a child causing serious bodily injury and sentenced to life

imprisonment. The Eighth Court of Appeals affirmed his conviction. Alexander v. State, No. 08-14-

00113-CR (Tex. App.—El Paso, August 17, 2016). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC . art. 11.07.

        Applicant contends that appellate counsel was ineffective because counsel failed to notify him

when his direct appeal was affirmed and did not timely inform him of his right to file a pro se petition

for discretionary review. Based on the record, the trial court has determined that Applicant, through

no fault of his own, was denied timely notice of the Court of Appeals’ affirmance and of the right to
                                                                                                   2

file a pro se petition for discretionary review.

        Relief is granted. Smith v. Robbins, 528 U.S. 259 (2000); Ex parte Miller, 330 S.W.3d 610

(Tex. Crim. App. 2009). Applicant may file an out-of-time PDR of the judgment of the Eighth Court

of Appeals in case number 08-14-00113-CR that affirmed his conviction in cause number CR11-

00295 from the 235th District Court of Cooke County. Applicant shall file his petition for

discretionary review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: December 9, 2020
Do not publish